Washington State Courts - Error





 Washington Courts Home
				
			Search
			 |  Site Map
			 | eService Center


Washington State Courts
You have encountered an Error.
There was either a problem on the website, or you  have requested a page that does not exist or is no longer available on our web site. 

If you are searching for a page which used to be available, or if you have discovered a link that is broken, please let us know. 

You may be able to find an alternate page by Searching the Site, or by reviewing the Site Map.




		
			 Courts | Organizations | News | Opinions | Rules | Forms | Directory | Library